Title: From Thomas Jefferson to George Wythe, 8 August 1796
From: Jefferson, Thomas
To: Wythe, George


                    
                        Th: Jefferson to George Wythe
                        Monticello Aug. 8. 96.
                    
                    The object of my letter of January 16. was the preservation of the laws of this state still in existence; and it is one which I have had much at heart from an early period of my life. Of this, the industry I have used in making the collection is sufficient evidence. I consent therefore chearfully to your making any use of that letter which may promote it’s object. I will take upon me any labor which may be desired in the superintendance of the work, so far as respects the Manuscripts or unprinted part of the laws, if the doing it in my own neighborhood be reconcileable with the plan which shall be adopted. Adieu affectionately.
                